Opinion of the Court by
Judge Hardin :
The bail bond of Peyton did not stipulate that he should appear before any other judicial officer or officers as an examining court, than Townsend, nor was any place designated for the holding of the court; and for these reasons, it seems to us the action of the two justices in ordering the forfeiture of the bond, and returning it to the circuit court, for proceedings against the bail was unauthorized, and the demurrer was, therefore, properly sustained.
Wherefore, the judgment is affirmed.